Title: Edmund Bacon to Thomas Jefferson, 10 December 1817
From: Bacon, Edmund
To: Jefferson, Thomas


                    
                        
                            Deare Sir.
                            Monticello 
              Decemr 10th 1817.
                        
                        John sets off in the morning agreable to Your request Pearticulally examined his cart and have Put it in good condition and haveing no oats out gave him 2 busls corn for his mules.—after waiting untill the 7 day of this month say three days ago before I Purchased Corn at last had to give 14/. and should not have got at that Price but that the man was obliged to moove in  a short time and he disliked to leave his corn unsold. it is very convenient. I make too trips a day which makes the Price cheaper than to go whare I could only make one load a day and give 12/. but I never have met with but one single offer at 2 dollars and that was by Mr. Higginbothams People of 10 barls which I bought and recieved. the common Price in our neighbourhood is 15/. I fear we Shall mis geting that I ingaged from Mr. Bankheads People as the overseer has sold his part at 15/. and the People is grumbleing at haveing agreed to take 12/. so that I  expect they will decline leting us have it unles we make another bargan I Perchased of John Fagg Pine top
                        I have Purchased about 2½ dozen turkeys and expect with what we raised Perhaps they will be enough in all about 3½ dozen the Cooper is at Present going on very well we have been Obliged to get the timber as we use it from the woods. I have imployed a Carpenter under the Charactor of a good workman and very industrious. he will move in 5 or 6 days. we are to find him 6 barrils corn and 600 Pounds of Pork and Give him $150. for the yeare I recieved on the day that You left monticello Your note which coverd a draft on Mrs Gibson & Jefferson for $145. interst on due me on 31 this month. it is true that my note to you was asking compound interst or that I should draw the common interset this application was made upon this ground seeing upon the Paper which contains our sittlement the Principal and interst now due not connected in going upon interest in time to come concluded that it was fair that both amounts should be aded together  and in future claim interest upon the whole amount. I find I was rong and am sorry I ever made any such statement I Knew nothing of the law upon such a case and can but say that I am sorry I ever asked of a Gentleman who has treated me with real goodness and who I esteem sincerly that which the law did not Justifie haveing laboured under a mistake hope to be excused and expect on your arrival at this Place to return the $145. to You againe
                        
                            I am Your Ob. St.
                            E: Bacon
                        
                    
                    
                        We are ingaged about the waist on the river canel and hope to finish it in a few days. I consider it now safe from a fresh
                    
                